The opinion of the court was delivered by
Scott, J. —
This action was brought to enjoin the issuance of certain bonds, which had been authorized by a vote of the school district. There was no attempt to obtain jurisdiction of the school district by a service of process upon the clerk, as is provided by § 173 of the Code of Procedure. The persons named as defendants constituted the board of directors. Service was made upon one of said persons by the sheriff of said county, and an indorsement appears upon the complaint to the effect that another one, Charles A. Dyer, accepted service thereof, which acceptance purported to be signed by the said Charles A. Dyer. There was no appearance upon the part of the respondents in said action at any time. The question is raised that the school district is a necessary party defendant, and that the court had no jurisdiction in the premises by reason of the failure to serve process upon the district clerk; and it is further contended that the court had no jurisdiction of the board of directors, the service having been made by the sheriff only upon one of its members, and there having been no proof of the signature of the said Charles A. Dyer to the acknowledgment of service, and no purported service upon the other defendant. It is not contended that there was any proof made of the genuineness of the signature. This objection was well taken. A defendant may admit service of process upon him, but it is well settled that the court will not take judicial notice of his signature, and, in the absence of any appearance by him proof must be made of its genuineness.
The court in this case denied the injunction, and the plaintiff appealed. We are of the opinion that the court *311obtained no jurisdiction in the premises, and for that reason its judgment denying the plaintiff any relief is affirmed.
Anders, C. J., and Stiles, Dunbar and Hoyt, JJ., concur.